IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41472 & 41473

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 605
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 2, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SAMUEL DAVID LAYNE FERRELL,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Orders denying I.C.R. 35 motions for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In these consolidated cases, Samuel David Layne Ferrell pled guilty to one count of lewd
conduct with a minor under sixteen, I.C. § 18-1508, and one count of issuing an insufficient
funds check, I.C. §§ 18-3106(b) and (f). In exchange for his guilty pleas, an additional charge of
lewd conduct with a minor under sixteen was dismissed. The district court sentenced Ferrell to a
unified term of ten years, with a miniumum period of confinement of three years, for lewd
conduct with a minor under sixteen and a concurrent unified term of three years, with a
minimum period of confinement of one year, for issuing an insufficient funds check. The district
court, however, retained jurisdiction and sent Ferrell to participate in the rider program.
Following completion of Ferrell’s rider, the district court relinquished jurisdiction and ordered



                                                1
execution of Ferrell’s sentences. Ferrell filed I.C.R 35 motions for reduction of his sentences,
which the district court denied. Ferrell appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Ferrell’s Rule 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Ferrell’s
Rule 35 motions are affirmed.




                                                    2